                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MELVIN DIGGS,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:18-cv-01468-SNLJ
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
              Defendants.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendants’ motion for sanctions and

request for extension of the summary judgment deadline (#39) and plaintiff’s motions to

amend the case management order (#40, #43). These motions follow this Court’s

previous Order granting defendants’ motion to compel discovery, in which the Court

explained it was “not convinced by plaintiff’s counsel’s thinly-supported excuses”

justifying a “several-month delay in responding to discovery that has now gone past the

discovery deadline established in April 2019.” Diggs v. City of St. Louis, 2020 W 263648

at *1 (E.D. Mo. Jan. 16, 2020). Despite this, the discovery deadline was extended to

January 28, 2020—a deadline picked by plaintiff’s counsel—so that plaintiff could

“make himself available for deposition” and “respond to all pending discovery.”

       Plaintiff responded to all pending discovery shortly thereafter. But, he did not

make himself available for deposition. In justification, plaintiff’s counsel provides the

same excuses he has been making for some time now—they were unconvincing then, and

they are unconvincing now. Counsel’s excuses simply do not justify the substantial delay
and non-compliance that has occurred in this case. Most notably, plaintiff was previously

warned about the “serious consequences for failing to cooperate in discovery” and was

told that he would be given the 21 days he needed, though he would be held to that date

with “no further extensions.” Id. He did not heed that instruction, though, and is instead

satisfied to provide the same excuses that were rejected last time—the Court will not

countenance such behavior.

       At this time, though it is within this Court’s discretion to do so, the Court will not

order dismissal of this case outright under Rule 37(b)(2)(A)(v) as defendants have

requested. The Eighth Circuit mandates trial courts to “investigate whether a sanction less

extreme than dismissal would suffice, unless the party’s failure was deliberate or in bad

faith.” Comstock v. UPS Ground Freight, Inc., 775 F.3d 990, 992 (8th Cir. 2014). If

plaintiff continues to disregard this Court’s orders, dismissal will become unavoidable.

For now, though, this Court will provide plaintiff one final opportunity to comply, while

also ordering monetary sanctions in an amount appropriate to compensate defendants in

their continued efforts to obtain discovery. See Trbovich v. Ritz-Carlton Hotel Co., 166

F.R.D. 30, 32 (E.D. Mo. 1996); see also FED. R. CIV. P. 37(b)(2)(C). Once again, this

Court reminds plaintiff’s counsel of the serious consequences for failing to cooperate in

discovery—further warning to that effect will not be given.

       Plaintiff shall make himself available for deposition no later than Monday, March

30, 2020. The dispositive motion deadline, which has now passed, shall be extended for

an additional two weeks beyond this date—to end Monday, April 13, 2020.

       For all the reasons stated above,
      IT IS HEREBY ORDERED that defendants’ motion for sanctions and request

for extension of the summary judgment deadline by defendants (#39) is GRANTED.

             Defendants are awarded attorneys fees expended in their effort to obtain

      plaintiff’s deposition. Defendants shall file an affidavit with this Court within

      seven (7) days detailing the amount of fees requested.

             Plaintiff shall make himself available for deposition no later than Monday

      March 30, 2020. Failure to do so shall result in dismissal of this case.

      IT IS FURTHERED ORDERED that plaintiff’s motions to amend the case

management order (#40, #43) are DENIED.

      So ordered this 16th day of March 2020.



                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE
